Exhibit 10.30

MAXIM INTEGRATED PRODUCTS INC.
1996 STOCK INCENTIVE PLAN
STOCK OPTION AGREEMENT
(LEGAL PROVISIONS GOVERNING THE OPTION)

Maxim Integrated Products, Inc.

, a Delaware corporation (the "Company"), pursuant to its 1996 Stock Incentive
Plan (the "Plan") has granted to Grantee, the Grantee named on the Notice of
Grant of Stock Options (the "Grant Notice"), which has been delivered to Grantee
separately, an option (the "Option") to purchase shares of the common stock of
the Company ("Common Stock"). The Option will not be treated as an "incentive
stock option" within the meaning of Section 422 of the Internal Revenue Code of
1986, as amended (the "Code"). Unless otherwise defined herein, capitalized
terms shall have the meaning ascribed to such terms in the Plan.



The legal provisions governing the Option (referred to herein as the
"Agreement") are as follows:

1. Total Number of Shares Subject to this Option.

The total number of Shares subject to the Option is set forth on the Grant
Notice.



2. Vesting.

Subject to the limitations contained herein, the Option shall be exercisable
with respect to each installment on or after the date of vesting applicable to
such installment as set forth in the Grant Notice. Vesting is conditioned upon
Grantee's Continuous Status as an Employee, Director or Consultant on each
applicable vesting date.



3. Exercise Price and Method of Payment.

(a) Exercise Price.

The exercise price of the Option is set forth on the Grant Notice, being not
less than one hundred percent (100%) of the Fair Market Value of the Common
Stock on the date of grant of the Option.



(b) Method of Payment.

Payment of the exercise price per Share is due in full upon exercise of all or
any part of each installment which has become exercisable by Grantee by any of
the following, or a combination thereof, at Grantee's election:



(i)    cash; or

(ii)    check; or

(iii)    surrender of Shares which have a Fair Market Value on the date of
surrender equal to the aggregate exercise price of the Shares as to which said
Option shall be exercised (but only to the extent that such exercise of the
Option would not result in an accounting compensation charge with respect to the
Shares used to pay the exercise price); or

(iv)    delivery of a properly executed exercise notice together with such other
documentation as the Administrator and the broker, if applicable, shall require
to effect an exercise of the Option and delivery to the Company of the sale
proceeds required to pay the exercise price.

4. Minimum Number of Shares and Whole Shares.

The minimum number of Shares with respect to which the Option may be exercised
at any one time is one hundred (100), except (a) as to an installment subject to
exercise, as set forth in paragraph 2, which amounts to fewer than one hundred
(100) Shares, in which case, as to the exercise of that installment, the number
of Shares in such installment shall be the minimum number of Shares, and
(b) with respect to the final exercise of the Option this minimum shall not

--------------------------------------------------------------------------------



apply. In no event may this Option be exercised for any number of Shares which
would require the issuance of anything other than whole Shares.

5. Securities Law Compliance.

Notwithstanding anything to the contrary contained herein, the Option may not be
exercised unless the Shares issuable upon exercise of the Option are then
registered under the Securities Act of 1933, as amended (the "Act") or, if such
Shares are not then so registered, the Company has determined that such exercise
and issuance would be exempt from the registration requirements of the Act.



6. Term of Option.

The term of the Option commences on the date of grant and, unless sooner
terminated as set forth in the Grant Notice, below or in the Plan, the Option
terminates on the date seven (7) years from the date of grant. In no event may
the Option be exercised on or after the date on which it terminates. The Option
shall terminate prior to the expiration of its maximum term as follows: Ninety
(90) days after the termination of Grantee's Continuous Status as an Employee,
Director or Consultant for any reason or for no reason unless:



(a)

such termination is due to Grantee's permanent and total disability (within the
meaning of Section 422(c)(6) of the Code), in which event the Option shall
terminate on the earlier of the termination date set forth above or three
hundred and sixty-five (365) days following termination of Grantee's Continuous
Status as an Employee, Director or Consultant; or



(b)

such termination is due to Grantee's death, in which event the Option shall
terminate on the earlier of the termination date set forth above or five hundred
and forty-seven (547) days after Grantee's death; or



(c)

during any part of such ninety (90) day period the Option is not exercisable
solely because of the condition set forth in paragraph 5 above, in which event
the Option shall not terminate until the earlier of the termination date set
forth above or until it shall have been exercisable for an aggregate period of
ninety (90) days after the termination of Grantee's Continuous Status as an
Employee, Director or Consultant.



(d)

exercise of the Option within ninety (90) days after Grantee's termination from
Continuous Status as an Employee, Director or Consultant would result in
liability under section 16(b) of the Securities Exchange Act of 1934, in which
case the Option will terminate on the earlier of (i) the termination date set
forth above, (ii) the tenth (10th) day after the last date upon which exercise
would result in such liability, or (iii) six (6) months and ten (10) days after
the termination of Grantee's Continuous Status as an Employee, Director or
Consultant.



However, the Option may be exercised following Grantee's termination from
Continuous Status as an Employee, Director or Consultant only as to that number
of Shares as to which it was exercisable on the date such termination under the
provisions of paragraph 2 of the this Agreement.

7. Exercise of Option.

(a)

The Option may be exercised, to the extent specified above, by delivering a
notice of exercise (in a form designated by the Company) together with the
exercise price, or with such other documentation as the Administrator shall
require, to the Secretary of the Company, or to such other person as the Company
may designate (including a brokerage firm authorized by the Company to effect
the exercise of the Option), during regular business hours, together with such
additional documents as the Company may then require pursuant to the Plan.



(b)

By exercising the Option,Grantee agrees that the Company may satisfy any tax
withholding obligation arising by reason of (1) the grant, vesting or the
exercise of the Option; (2) the lapse of any

--------------------------------------------------------------------------------

substantial risk of forfeiture to which the Shares are subject at the time of
exercise; or (3) the disposition of Shares acquired upon such exercise, by any
of the means set forth in Section 15(b) of the Plan.

8. Option not Transferable.

Except as may be approved by the Administrator, the Option is not transferable,
except by will or by the laws of descent and distribution, and is exercisable
during Grantee's life only by Grantee.

9. Option not an Employment Contract.

The Option is not an employment contract and nothing in this Option shall be
deemed to create in any way whatsoever any obligation on Grantee's part to
continue Grantee's service with the Company or any of its Subsidiaries or
affiliates (whether as an Employee, Consultant or Director), or of the Company
to continue Grantee's service with the Company or any of its Subsidiaries or
affiliates.



10. Notice; Electronic Delivery.

Any notice to the Company under the terms of the Option must be addressed to the
Company, in care of Stock Administration at Maxim Integrated Products, Inc. 4401
S. Beltwood Pkwy., Dallas, TX 75244 with a copy to the Corporate Secretary at
120 San Gabriel Drive, Sunnyvale, CA 94086. The Company may, in its sole
discretion, decide to deliver any documents related to the Option or future
options that may be granted to Grantee under the Plan by electronic means or
request Grantee's consent to participate in the Plan by electronic means.
Grantee hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company. Any notices provided for in this Agreement or the Plan shall be given
in writing (including electronic mail) and shall be deemed effectively given
upon receipt or, in the case of notices delivered by the Company to Grantee,
five (5) days after deposit in the United States mail, postage prepaid,
addressed to Grantee at the address specified below or at such other address as
Grantee hereafter designates by written notice to the Company.



11. Governing Plan Document.

This Agreement and the Option granted hereunder are subject to all the
provisions of the Plan, a copy of which has been made available to Grantee and
its provisions are hereby made a part of the Agreement, and is further subject
to all interpretations, amendments, rules and regulations which may from time to
time be promulgated and adopted pursuant to the Plan. In the event of any
conflict between the provisions of the Agreement and those of the Plan, the
provisions of the Plan shall control.



12.

Administrator Authority. The Administrator will have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Shares subject to the Option have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Grantee, the Company
and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.



13. Captions

. Captions provided herein are for convenience only and are not to serve as a
basis for interpretation or construction of this Agreement.



14. Agreement Severable

. In the event that any provision in this Agreement will be held invalid or
unenforceable, such provision will be severable from, and such invalidity or
unenforceability will not be construed to have any effect on, the remaining
provisions of this Agreement.



15. Governing Law/Choice of Venue.

This Agreement and the Option granted hereunder shall be governed by, and
construed and enforced in accordance with, the laws of the State of California,
without giving effect to the conflict of law principles thereof. For purposes of
litigating any dispute that arises directly or indirectly from the relationship
of the parties evidenced by the Option or this Agreement, the

--------------------------------------------------------------------------------



parties hereby submit to and consent to the exclusive jurisdiction of the State
of California, U.S.A., and agree that such litigation shall be conducted only in
the courts of Santa Clara County, California, U.S.A. or the federal courts for
the United States for the Northern District of California, and no other courts,
where this grant is made and/or to be performed.

 

By electronically approving the Option through the Smith Barney website, Grantee
agrees to all of the terms and conditions described in this Agreement and in the
Plan.